Title: To James Madison from John Armstrong, Jr., 26 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 26 July 1808.

The dispatches herewith enclosed will inform you of the manner in which the two orders of the President, the one with regard to H. M’s proposition of the 3d. of feb. last, the other in relation to Mr. Champagny’s letter of the 15 of Jan., have been executed.  To the latter of these, no answer has yet been received.
It would have given me the highest pleasure to have drawn from this Government Such explanations on the general Subject of our differences with them, as would have met the friendly & equitable views of the United States, but I owe it as well to you as to myself to declare that every attempt for that purpose, hitherto made, has failed, and under circumstances which by no means indicate any change; in this respect, for the better.
Mr. Baker will explain the causes which have enduced him to prefer returning by the way of Holland to that presented from L’Orient  Mr. Wilder will be charged with my dispatches by the St. Michael  With very high consideration I am, Sir, Your most obedient & humble Servant

John Armstrong

